DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

Formal Matters
Applicant’s amendment and response dated 11/10/2020, which amended claims 1, 5, 6 and 19, and cancelled claim 15, has been entered.  Applicant’s supplemental amendment and response dated 11/24/2020, which amended claims 1, 5 and 6, has also been entered.  Claims 1, 3, 5-8, 16 and 19 are pending.  Claims 2, 4, 9-14, 17 and 18 were previously cancelled.  Claims 1, 3, 5-8, 16 and 19 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejection - Withdrawn
The rejection of claims 1, 3, 5-8, 15, 16 and 19 under 35 U.S.C. § 103 as obvious over Neumann, T. (U.S. Patent No. 7,622,298; 2009), taken in view of Kolesky (Advanced Materials, Vol. 25, pp. 3124-3130; 2/18/2014) has been withdrawn in view of Applicant’s claim amendments where the prior art does not explicitly teach that the coated first structure is not embedded with a gel prior to culture. 

Claim Objection
Claim 1 is objected to due to the following informality:
Claim 1, within step (a), indicates “obtaining a coated first structure), wherein” (emphasis added).  It appears the right parenthesis indicated above appears to be a typographical error, which needs to be removed. 

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. § 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Amended claim 1, step (a) indicates that a first structure is produced by coating a preformed first structure with cells by 3D printing.  Subsequently, step (b) indicates that the cell coated first structure is cultured “wherein the coated first structure is not embedded with a gel prior to the culturing step.”  
Amended claim 5 indicates “…wherein the composition containing vessel forming cells in step (a)….is applied in a form of a hydrogel….”
Claim 5 is unclear as to how it is further limiting to claim 1 when it appears to contradict the wherein statement in step (b) where the cells are not to be embedded in a hydrogel prior to the culturing step.
Applicant may cancel claim 5, amend the claim to place it in proper dependent form, rewrite claim 5 in independent form, or present a sufficient showing that dependent claim 5 complies with the statutory requirements.  
In view of the above, claim 5 will be interpreted as not further limiting in view of the above conflict.
Claim Interpretation

With regard to the optional limitation in claim 1 (i.e., see step (d)), in light of the wherein statement in claim 1, step (b) that the cell coated first structure is cultured “wherein the coated first structure is not embedded with a gel prior to the culturing step,” the broadest reasonable interpretation for claim 1 is that the optional limitation is not present and does not further limit the claim.  However, if such an element is present in the art, it will be noted.  
Additionally, in view of the above, claim 5 will be interpreted as not further limiting in view of the above conflict with claim 1.

Claim Rejection - 35 U.S.C. § 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7 and 19 are rejected under 35 U.S.C. § 103 as obvious over Rolle et al. (U.S. PGPUB 2011/0033927; 2/10/2011), taken in view of Kolesky et al. (Advanced Materials, Vol. 25, pp. 3124-3130; electronically available on 2/18/2014).
Regarding claims 1, 5-7 and 19, Rolle teaches methods for generating small diameter tissue engineered blood vessels (i.e., an artificial tissue model) through direct cell seeding onto tubular templates or mandrels (i.e., coating a preformed first structure; Abstract). 
Rolle teaches that cells were directly seeded onto tubular mandrels using a non-adhesive v-shaped chamber (paragraphs 26 and 46; Figs. 1 and 10).  The tubular mandrels (e.g., fibrin microthreads) can be made of any suitable material for cells to adhere to which will degrade over time, leaving a lumen (paragraph 26).  Rolle teaches that fibrin microthreads were used as tubular mandrels which were anchored in v-shaped chambers cast from agarose, where cells do not adhere to agarose, therefore the seeded cells are compelled to attach only to the microthreads (paragraph 26).  

For long term culture, the cell (e.g., hMSCs or smooth muscle cells) solution was aspirated from the channel post seeding, the sample rinsed in PBS to make sure that only the attached cells (during seeding) are cultured whereas the clinging and loosely attached cells are washed off (paragraph 33).  Each sample was then secured into a well with fresh media and then cultured to confluency for three, five and seven days (paragraphs 33 and 44; the cell coated first preformed structure is cultured).  
Rolle teaches the cultured cells (e.g., hMSCs or smooth muscle cells) formed multi-layers (i.e., different regions or structures), where there was a simultaneous increase in the wall thickness observed by the increment in attached cell layers around the microthread (paragraphs 44 and 52).  
In view of the above, Rolle teaches a microvascular tissue model where cells (e.g., hMSCs or smooth muscle cells, which are vessel forming cells) are seeded (coated) via pipette (interpreted as a type of spray or deposition method) onto a preformed structured to produce (obtain) a coated first structure with vessel forming cells.  Further, Rolle teaches culturing the coated first structure (without embedding the first structure prior to culturing) to form a supply structure.

Further, Rolle does not teach that the coatings are applied via 3D printing.  
With regard claim 1 and adding an additional coating of live cells to the supply structure that is obtained after the culturing step to form a tissue structure, Rolle teaches seeding and culturing cells onto the microthread mandrel.  It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat an additional coating step in order to provide additional cells to the structure since such applications of additional cell culture techniques of seeding and culturing of added cells are widely known and can be repeated as needed.  In view of the above, the repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009).  Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). 
Further regarding claim 1 and that the composition comprising living cells is applied by a 3D printing method in steps (a) and (c), Kolesky teaches state-of-the-art bioprinting technologies for vascularized heterogeneous cell laden tissue constructs and focuses on a new 3D bioprinting method for fabricating engineered tissue constructs replete with vasculature, multiple types of cells, and ECM (Title; page 3124, column 1, paragraph 3).  Kolesky teaches that to create intricate, heterogeneous structures, it requires the ability ‐print multiple materials in 3D (Scheme 1; page 3124, column 1, paragraph 3): 

    PNG
    media_image1.png
    470
    1007
    media_image1.png
    Greyscale

Kolesky teaches of known 3D bioprinting methods including a custom‐designed, large‐area 3D bioprinter (page 3124, column 2, paragraph 1).  Kolesky also teaches different geometries and structures that mimic vascular network designs that can be available by 3D bioprinting (Fig. 2):

    PNG
    media_image2.png
    906
    1164
    media_image2.png
    Greyscale


Kolesky further teaches that in order to demonstrate patterning of multiple cell types, an engineered tissue construct composed of semi‐woven features printed in and out of plane was printed, where a four‐layer construct is produced in a layer‐wise build sequence (page 3127, column 2, paragraph 2; Fig.4, below).  

    PNG
    media_image3.png
    843
    1171
    media_image3.png
    Greyscale

Kolesky further teaches that cell viability was investigated for two different printed cell types, where the cell viabilities were initially 70% and 61% for the cells which then increased to 81% and 82%, after 7 days (page 3127, column 2, paragraph 3; Fig.4h).  The printed cells proliferate over time leading to similar levels of cell viability after 1 week in culture which suggest that the 3D bioprinting approach is non‐destructive to both 
In view of the above, Kolesky teaches known 3D bioprinters and bioprinting methods, where such 3D bioprinting methods include fabricating engineered tissue constructs replete with vasculature, multiple types of cells, and ECM, were known in the art.
A person of ordinary skill in the art would have been motivated to utilize and apply known bioprinting methods as taught in Kolesky to the tissue engineered blood vessel (i.e., an artificial tissue model) compositions comprising cells within Rolle since Rolle teaches known techniques in producing small diameter tissue engineered blood vessels (i.e., an artificial tissue model) through direct cell seeding onto tubular templates or mandrels with known cells (e.g., hMSCs or smooth muscle cells), known cell culture techniques of cell layers or coatings, to produce known tissue models, while Kolesky teaches current state-of-the-art bioprinting technologies for vascularized heterogeneous cell laden tissue constructs, new 3D bioprinting methods for fabricating engineered tissue constructs replete with vasculature, multiple types of cells, and ECM, Kolesky provides example patterns containing different geometries and structures that mimic vascular network designs that can be available by 3D bioprinting, and that engineered constructs of patterning of multiple cell types via a four‐layer construct is produced in a layer‐wise build sequence were printed and tested for cell viability.
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing and applying known bioprinting methods as taught in Kolesky to the tissue engineered blood vessel (i.e., an artificial tissue model) compositions comprising 
With regard to claim 6 and how the compositions are applied, as noted above, Rolle teaches methods for generating small diameter tissue engineered blood vessels (i.e., an artificial tissue model) through direct cell seeding onto tubular templates or mandrels (i.e., coating a preformed first structure), where cells (e.g., hMSCs or smooth muscle cells) are added (e.g., pipetted; interpreted as a type of spray or deposition method) to the channels, where the cells were allowed to seed onto the microthreads (paragraphs 32 and 52; i.e.. the preformed first structure is coated with cells; i.e., complete sheathing of the composition preformed first structure).  
Further, as noted above, Kolesky teaches 3D bioprinters and bioprinting methods known in the art.  It would have been within the purview of one of ordinary skill in the art to utilize known printer devices such as the 3D bioprinters taught in Kolesky since in doing so would allow the manufacture via known state-of-the-art bioprinting technologies to produce vascularized heterogeneous cell laden tissue constructs replete with vasculature and multiple types of cells where cells remain viable after incorporation into the engineered constructs (see also the above rationales; expressly incorporated herein). 
Additionally, with regard to the above teachings, it is also noted that in view of known 3D printing methods for vascularized heterogeneous cell laden tissue constructs, automating a manual activity by providing an automatic or mechanical means to replace 
With regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 3, 8 and 16 are rejected under 35 U.S.C. § 103 as obvious over Rolle and Kolesky, as applied to claims 1, 5-7 and 19, above, further in view of Neumann, T. (U.S. Patent No. 7,622,298; 2009).
The teachings of Rolle and Kolesky, above, are herein relied upon.
Regarding claims 3 and 16, although the combined teachings of Rolle and Kolesky teach that the vessel forming cells can include smooth muscle cells (and additionally hMSCs), Rolle and Kolesky do not teach that the artificial tissue model is an artificial tumor tissue model having a tissue structure containing tumor cells, and wherein the composition containing living cells contains living tumor cells (i.e., primary tumor cells).
Further, regarding claim 8, Rolle and Kolesky do not teach that the supply structure and/or the artificial tissue model formed is fixed with a cytocompatible embedding composition.
Neumann teaches a method of producing a microvessel network (i.e., a tissue model for angiogenesis research, and research in diseases like cancer) where a chamber holding in its center one or more mandrels (i.e., the preformed first structure) is fabricated, where retractable mandrels are assembled within the chamber and mandrel diameter 
Regarding claims 3 and 16, Neumann teaches that smooth muscle cells (SMC) can also be seeded onto the mandrels (column 10, lines 65-66).  Neumann further teaches that endothelial cells may be seeded into the SMC sleeves either directly after removal of the mandrel, or after the conditioning and restructuring of the smooth muscle cells (column 11, lines 22-24).  Endothelial cell seeding may also be performed by infusion of an endothelial cell suspension into the SMC sleeve (column 11, lines 24-26).  Alternatively, endothelial cells may be seeded onto the mandrel first, where smooth muscle cells are seeded onto a confluent endothelial cell layer (column 11, lines 31-33).  If desired, seeding fibroblast cells onto the outside of the SMC sleeves can create an adventitial layer (column 11, lines 37-38).  
Neumann also teaches that using endothelial cells only, or combinations of endothelial cells, smooth muscle cells, pericytes, stem cells and bioartificial microvessels (BMVs) can be cultured (coated) around micron-diameter mandrels (column 5, lines 60-62; column 10, lines 14-20; claim 1)  
Neumann also teaches that the cells can be from fragments of healthy or diseased tissue, such as cancer tissue (cancer-tumor cells; column 10, lines 13-15; claims 14-16).  In view of the above, the cancer tissue fragments are primary tumor cells.
Regarding claim 8, Neumann teaches that where thinner wall of mandrels may be protected from rupture by casting a gel (e.g., collagen, gelatin, gelled basement 
A person of ordinary skill in the art would have been motivated to utilize the additional cell types (including primary tumor cells) and cytocompatible material from Neumann within the method for producing an artificial tissue model of Rolle and Kolesky since all the cited references are involved in cell biology and engineering, Rolle and Kolesky teach bioprinting methods to produce a tissue engineered blood vessel model, while Neumann teaches producing a microvessel network utilized as a tissue model for angiogenesis research and research in diseases like cancer that use that same type of cells as well as an artificial tumor tissue model that can use tumor cells (i.e., primary tumor cells).
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing and applying known additional cell types (including primary tumor cells) and cytocompatible material from Neumann within the method for producing an artificial tissue model of Rolle and Kolesky since in doing so would provide an advantage to the Rolle and Kolesky method by expanding the cell types utilized in the method and expanding the method into cancer-based microvascular network models by using known tumor cells from primary tumor cell based materials.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments are moot in view of the new rejections above.

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653



/Soren Harward/Primary Examiner, Art Unit 1631